Citation Nr: 0527148	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-16 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to the benefit 
currently sought on appeal.

The Board notes that the veteran initially requested a 
hearing before the Board.  However, in June 2003, he withdrew 
his request in writing. 


FINDINGS OF FACT

1. The medical evidence does not establish that the veteran 
is helpless or blind; nearly helpless or blind; or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or that he is a patient in a nursing home 
because of mental or physical incapacity.

2. The evidence has not shown that the veteran requires the 
daily assistance of another to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

3. The veteran is not bedridden, nor substantially confined 
to his home or immediate premises by reason of permanent 
disabilities.

CONCLUSION OF LAW

The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person, or on 
account of being housebound, have not been met. 38 U.S.C.A. 
§§ 1502, 1521, 5103 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 
3.352 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for special monthly pension.  In this context, the Board 
notes that a substantially complete application was received 
in February 2002.  In July 2002, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  During the 
appeal, in June 2004, the veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Thus, the Board finds that the content and timing of the July 
2002 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  It is noted at the 
outset that in its December 2003 remand, the Board requested 
the veteran undergo a VA examination to assess the level of 
severity of his disabilities.  The veteran refused to be 
examined and indicated in writing that the file was complete.  
Therefore, VA has satisfied its duty to assist the veteran 
with regard to a concurrent medical examination.  Extensive 
VA outpatient records, dating to May 2004, have been secured 
and associated with the claims file.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Special Monthly Pension - Aid & Attendance

The veteran was granted a non service-connected pension in 
June 1994.  He now contends that due to his congestive heart 
failure and other disabilities, he constantly requires 
someone to help him in all his needs.  He therefore contends 
that he is entitled to a special monthly pension, based on 
the need for aid and attendance.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered in need of aid 
and attendance if he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Alternatively, the veteran will be considered in need 
of aid and attendance if he is a patient in a nursing home 
because of mental or physical incapacity, or if the record 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. 

"Bedridden" also will be a proper basis for the 
determination. "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  38 C.F.R. § 3.352(a).  The Board notes that the Court 
has held that "the logical inference to be drawn from this 
language, although not explicitly stated, is that eligibility 
requires at least one of the enumerated factors be present."  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The regulation 
also states that the particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  The Court 
clarified in Turco that "the logical inference to be drawn 
from this language, again although not explicitly stated, is 
that the 'particular personal function' refers to the 
enumerated factors."  Id. at 224-25.

It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
claimant's condition is such that it would require him to be 
in bed.  They must be based on the actual requirements of 
personal assistance from others.  

The Board notes that the veteran is not blind, bedridden, or 
a patient in a nursing home, nor is it contended otherwise.  
The Board finds that the evidence shows that the veteran does 
not require the assistance of another person to perform 
activities of daily living, such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable, or 
tending to the wants of nature. 

In this regard, VA examination performed in August 2002 
clearly demonstrated that the veteran was able to physically 
feed and dress himself, keep himself ordinarily clean and 
presentable, and tend to the wants of nature.  The examining 
physician also indicated that the veteran was capable of 
protecting himself from the hazards and dangers of his daily 
environment.  While the examiner pointed out that the veteran 
cannot drive himself, and therefore relies on others for 
transportation, and also that he is unable to clean his 
apartment on his own, there is no indication that the veteran 
is bedridden or otherwise physically incapable of performing 
the requisite activities of daily life.   

The Board notes that VA outpatient clinical records, dated 
from March 1982 to May 2004, do not contradict this 
examination's findings.  Though the veteran indeed suffers 
from Class III congestive heart failure, deemed "moderate" 
with "marked limitation of physical activity," there is no 
evidence that this limitation prevents him from being able to 
feed and dress himself or otherwise take care of his being.  
Nor is there evidence that he is incapable of protecting 
himself from the dangers of his environment because of it.  
From his lay statements, it is clear that he must take things 
slowly, but also that he is still able to perform the most 
basic tasks of daily life.

Based on this record, the Board finds that the veteran is not 
shown to be helpless or so nearly helpless as to require the 
aid and attendance of another person.  Therefore, entitlement 
to special monthly pension on account of being in need of the 
aid and attendance of another person is not established.  




Special Monthly Pension - Housebound Status

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The record shows that the veteran's heart disease with 
congestive heart failure is rated as 100 percent disabling.  
However, the veteran does not have additional disabilities 
separately ratable as 60 percent disabling.  (His lower leg 
condition is rated at 20 percent disabling.)  Nor does the 
record show that the veteran is substantially confined to his 
dwelling.  While the veteran has stated he feels he is 
confined to his house because he becomes tired with too much 
walking, he is still able to independently leave his home.  
He has reported using public transportation to do so.  
Because the regulatory requirements have not been met, 
entitlement to housebound benefits is not warranted.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


